Exhibit 10.35
 
AMENDMENT TO 8% SENIOR SECURED CONVERTIBLE DEBENTURE
AND WAIVER UNDER SECURITIES PURCHASE AGREEMENT


This Amendment and Waiver (this “Amendment”), made as of July 23, 2012, by and
between Recovery Energy, Inc., a Nevada corporation (the “Company”), and each
holder identified on the signature page hereto (the “Holders”), modifies that
certain Securities Purchase Agreement, dated as of March 19, 2012, between the
Company and the Holders (the “Purchase Agreement”) and those certain 8% Senior
Secured Convertible Debentures due February 8, 2014 of the Company issued
pursuant to the Purchase Agreement (the “Debentures”).  Terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement. For the avoidance of doubt, the term “Debenture” shall not refer to
any debentures issued by the Company prior to March 19, 2012.


Recitals


WHEREAS, the Company now wishes to amend the Debentures in order to improve
compliance with the listing rules promulgated by the NASDAQ Stock Market;


WHEREAS, the Company also wishes to modify the current requirement regarding
delivery of a legal opinion under the Purchase Agreement;


WHEREAS, the Holders have agreed to waive certain provisions contained in the
Purchase Agreement;


WHEREAS, pursuant to Section 7(a) of the Debentures, the Company is prohibited
from entering into, creating, incurring, assuming or suffering to exist any
lien, charge, pledge, security interest, encumbrance, right of first refusal,
preemptive right or other restriction on the property securing the Debentures
unless the holders of at least 67% in principal amount of the then outstanding
Debentures shall have otherwise given prior written consent; and


WHEREAS, pursuant to Section 5.5 of the Purchase Agreement, waiver or amendment
of any provision in the Purchase Agreement requires a written instrument signed
by the Company and Holders holding at least 51% in interest of the Debentures
then outstanding or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.


NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, accepted and
agreed to, the parties hereto, intending to be legally bound, hereby agree as
follows:


Agreement


1.           Amendment of Debentures. The Debentures are hereby amended to
include the following language at the end of Section 4(c)(i) of the Debentures:
 
  ; provided that in no event shall the Company issue to any Holder any
Conversion Shares to the extent the total number of such shares, after giving
effect to such issuance after conversion and when added to the number of shares
of Common Stock previously issued upon conversion of any other debentures issued
pursuant to the Purchase Agreement or as payment of interest upon the
Debentures, would exceed 19.9% of either (a) the total number of shares of
Common Stock outstanding on March 19, 2012 or (b) the total voting power of the
Company’s securities outstanding on March 19, 2012 that are entitled to vote on
a matter being voted on by holders of the Common Stock, unless and until the
Company has obtained stockholder approval permitting such issuance in accordance
with applicable rules promulgated by the applicable Trading Market.
 
 
 

--------------------------------------------------------------------------------

 


2.           Waiver of Certain Representations, Warranties and Covenants.  Each
Holder hereby waives its right to receive the legal opinion of Company Counsel
(as defined in the Purchase Agreement) required pursuant to Section 2.2(a)(iii)
of the Purchase Agreement, and agrees that the Company will provide, in lieu of
such legal opinion, a legal opinion of Company Counsel in a form to be agreed by
the parties to the Purchase Agreement, no later than fifteen (15) days after the
final closing pursuant to Section 2.3 of the Purchase Agreement, as the same may
be amended from time to time.


4.           Authority.  Each Holder hereby represents and warrants that it is a
party to the Purchase Agreement and is the true and lawful owner of one or more
Debentures and has full power and authority to enter into this Amendment on the
terms set forth herein.


5.           Further Assurances.  Holders shall from time to time execute such
additional instruments and documents, take such additional actions, and give
such further assurances as are or may be reasonable or necessary to implement
this Amendment.
 
6.           Binding Effect.  The terms of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.


7.           Reaffirmation of Debenture Terms.  All terms of the Purchase
Agreement and Debentures shall, except as amended hereby, remain in full force
and effect, and are hereby ratified and confirmed.


8.           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard for principles of conflict of laws thereof.


9.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first set forth above.
 

 
COMPANY
     
Recovery Energy, Inc.
       
By:
/s/ Roger A. Parker
 
Name: 
Roger A. Parker
 
Title:
President and Chief Executive Officer

 

 
HOLDERS
     
Colony Partners, a California general partnership
        /s/ Bryan Ezralow  
Name: 
Bryan Ezralow as Trustee of the Bryan
   
Ezralow 1994 Trust
 
Title:
Managing General Partner




 
Jonathan & Nancy Glaser Family Trust
DTD 12/16/1998 Jonathan M. Glaser and
Nancy E. Glaser TTEES
        /s/ Jonathan Glaser  
Name: 
Jonathan Glaser
 
Title: 
Trustee




 
G. Tyler Runnels and Jasmine N. Runnels
TTEES The Runnels Family Trust DTD 1-11-2000
        /s/ G. Tyler Runnels  
Name: 
G. Tyler Runnels
 
Title: 
Trustee

 

 
Wallington Investment Holdings, Ltd.
        /s/ Michael Khoury  
Name: 
Michael Khoury
 
Title: 
Director

 
 
3

--------------------------------------------------------------------------------